Case 4:18-cr-00144-ALM-CAN Document 375 Filed 01/25/21 Page 1 of 6 PageID #: 1573




                                 United States District Court
                                         EASTERN DISTRICT OF TEXAS
                                             SHERMAN DIVISION

      UNITED STATES OF AMERICA                              §
                                                            §
      v.                                                    §     CRIMINAL NO. 4:18-cr-00144
                                                            §     Judge Mazzant
      ORLEY JESUS GALLO DONADO (5)                          §


                                MEMORANDUM OPINION AND ORDER

           Pending before the Court is Defendant’s Appeal to District Court of Magistrate Judge’s

  Order Denying the Taking of Depositions (Dkt. #349). Having considered the motion and the

  relevant pleadings, Defendant’s motion is DENIED.

                                                 BACKGROUND

           Defendant Orley Jesus Gallo Donado (“Orley”) is a Colombian man charged with

  conspiring to manufacture and import cocaine into the United States. On September 5, 2018, the

  Government presented its case to a grand jury and secured an indictment against Orley and twenty-

  one co-defendants for international drug crimes. Count One charges Orley with conspiracy to

  knowingly import, manufacture, and distribute cocaine into the United States, in violation of 21

  U.S.C. § 963 (Dkt. #95).            Count Two charges Orley with knowingly manufacturing and

  distributing cocaine into the United States, in violation of 21 U.S.C. § 959 and 18 U.S.C. § 2 (Dkt.

  #95).

           On October 14, 2020, Orley moved to take depositions on twenty-six witnesses in

  Colombia, including five co-defendants and twenty-one individuals who knew him in Tiquisio

  (Dkt. #258). 1 On October 27, 2020, at the Magistrate Judge’s direction, Orley supplemented his



  1
   In Orley’s initial Motion, he stated there are five co-defendants and twenty-one individuals in Tisquisio, Colombia,
  who he wishes to depose (Dkt. #258 at p. 1). In Orley’s supplement to his Motion he stated there are five co-
Case 4:18-cr-00144-ALM-CAN Document 375 Filed 01/25/21 Page 2 of 6 PageID #: 1574




  previous motion to detail what exceptional circumstances would allow for the depositions (Dkt.

  #269). On November 10, 2020, the Government responded (Dkt. #296). On November 16, 2020,

  Orley replied to the Government’s response (Dkt. #301). On December 11, 2020, the Magistrate

  Judge heard argument regarding the motion (Dkt. #338). On December 21, 2020, the Magistrate

  Judge denied the motion. Id. On December 30, 2020, Orley appealed a portion of the Magistrate

  Judge’s order regarding denial of the production of the Grand Jury Transcript (Dkt. #343). On

  January 4, 2020, the Court held a hearing on Orley’s appeal of the Magistrate Judge’s order (Dkt.

  #357).

                                             LEGAL STANDARD

           Under 28 U.S.C. § 636(b)(1)(A), a district judge may refer a pretrial matter to the

  magistrate judge for determination and may then “reconsider” the matter “where it has been shown

  that the magistrate judge's order is clearly erroneous or contrary to law.” See also Castillo v. Frank,

  70 F.3d 382, 385 (5th Cir. 1995) (holding the magistrate judge has referral authority to decide non-

  dispositive discovery motions and the district court is to apply a “clearly erroneous” standard of

  review). Similarly, Federal Rule of Criminal Procedure 59(a) provides: “A party may serve and

  file objections to the order within 14 days after being served with a copy of a written order or after

  the oral order is stated on the record” and “the district judge must consider timely objections and

  modify or set aside any part of the order that is contrary to law or clearly erroneous.” To meet this

  high standard of appeal, the district judge must be “left with a definite and firm conviction that a

  mistake has been committed.” Norton v. Dimazana, 122 F.3d 286, 293 (5th Cir. 1997).

           Depositions are seldom granted in criminal trials, only permitted under Federal Rule of

  Criminal Procedure 15(a) when there are “exceptional circumstances” and “the interest of justice”


  defendants and twenty-eight individuals in Tisquisio, Colombia, who he wishes to depose (Dkt. #269 at p. 3-4). At
  the hearing, Orley referenced thirty individuals he wished to depose (Dkt. #338).

                                                          2
Case 4:18-cr-00144-ALM-CAN Document 375 Filed 01/25/21 Page 3 of 6 PageID #: 1575




  requires. Foreign depositions are particularly suspect “because of the absence of a sanction for

  perjury.” United States v. Alvarez, 837 F.2d 1024, 1029 (11th Cir. 1988). Depositions are generally

  disfavored in criminal cases and their “only authorized purpose is to preserve evidence, not to

  afford discovery.” Simon v. United States, 644 F.2d 490, 498 n.12 (5th Cir. 1981); see also United

  States v. Dillman, 15 F.3d 384, 389 (5th Cir. 1994) (“The words ‘exceptional circumstances’

  bespeak that only in extraordinary cases will depositions be compelled.”).

          To evaluate whether circumstances are sufficiently exceptional, courts may consider

  whether: “(1) the witness is unavailable, (2) injustice will otherwise result without the material

  testimony that the deposition could provide, and (3) countervailing factors would make the

  deposition unjust to the nonmoving party.” Hansman v. United States, 2013 WL 12349558, at *3

  (W.D. Tex. Apr. 30, 2013); see also United States v. Farfan-Carreon, 935 F.2d 678, 680 (5th Cir.

  1991) (finding exceptional circumstances when the witness was a Mexican national beyond

  subpoena power and his testimony would bear directly on the defendant’s knowledge in the case).

  The moving party carries the burden of proving exceptional circumstances exist. United States v.

  O’Keefe, 509 F. Supp. 2d 33, 35 (D.D.C. 2007).

                                               ANALYSIS

          Orley argues the desired foreign witnesses are unavailable because some are incarcerated

  in Colombian prisons, others lack passports, many are in poor health, and all are unable to obtain

  a visa to enter the United States in time to testify at trial (Dkt. #349 at p. 1). Orley also argues the

  witnesses are material to his defense because they will show he lived in rural Tiquisio, Colombia,

  as a butcher and only left the town two or three times in five years to visit his mother in Cartegen,

  Colombia (Dkt. #349 at p. 1).          The Government argues the foreign witnesses are only

  inconvenienced by the travel, not unavailable, so Orley does not carry his high burden of proving



                                                     3
Case 4:18-cr-00144-ALM-CAN Document 375 Filed 01/25/21 Page 4 of 6 PageID #: 1576




  exceptional circumstances (Dkt. #296 at p. 5).



         1. The Magistrate Judge Did Not Commit Clear Error in Finding Orley Failed to
            Establish Unavailability.

         Under Rule 15(a), “a potential witness is unavailable...whenever a substantial likelihood

  exists that the proposed deponent will not testify at trial.” United States v. Drogoul, 1 F.3d 1546,

  1553 (11th Cir. 1993). But as the Magistrate Judge noted, “[m]erely alleging that a witness is a

  foreign national and getting them to the United States may be difficult is not enough to justify a

  Rule 15 deposition” (Dkt. #338 at p. 4).

         First, the Magistrate Judge correctly found Orley’s witnesses currently incarcerated in

  Colombia are not unavailable because the Government is extraditing them to stand trial in the

  United States (Dkt. #338 at p. 4); (Dkt. #296 at p. 6). See, e.g., United States v. Wilson, 601 F.2d

  95, 98 (1979) (only finding a foreign deposition proper because the witness was in a country

  without an applicable extradition treaty).

         Second, the Magistrate Judge correctly found Orley did not adequately demonstrate the

  remaining witnesses were unavailable. The Court acknowledges the difficulty in securing a visa

  for Colombian nationals to travel to the United States during the COVID-19 pandemic, but the

  Magistrate Judge gave weight to this issue when she denied Orley’s motion (Dkt. #338 at p. 3-4).

  The standard for proving exceptional circumstances is high and requires the movant make a good

  faith effort to make the desired witness available before resorting to less-reliable foreign

  depositions. The Magistrate Judge correctly notes that Orley’s counsel never attempted to obtain

  passports for the desired witnesses and could not explain the status of the emergency appointment

  procedure at the Bogota embassy. While many of the witnesses may be too poor or in ill health to

  navigate the logistical hurdles in obtaining a passport and traveling to the United States, Orley did


                                                   4
Case 4:18-cr-00144-ALM-CAN Document 375 Filed 01/25/21 Page 5 of 6 PageID #: 1577




  not provide any “affidavits, declarations, or any other evidentiary support that the proposed

  deponents would be unavailable to testify at trial” (Dkt. 338 at p. 4); see United States v. Milian-

  Rodriquez, 828 F.2d 679, 685-86 (11th Cir. 1987) (holding that defendant failed to demonstrate

  sufficient exceptional circumstances to warrant the use of 15(a) depositions where defendant’s

  motions did not include any supporting affidavits, among other reasons).

         Based on the evidence proffered, Orley did not meet the high bar in establishing both

  witness unavailability and clear error on behalf of the Magistrate Judge.

         2. The Magistrate Judge Did Not Commit Clear Error in Finding Orley Failed to
            Establish Materiality.

         The analytical framework to determine “materiality” in the Rule 15 context is identical to

  the framework developed in the context of Brady v. Maryland: testimony is only material if it is

  exculpatory, not merely corroborative or cumulative of other evidence. United States v. Jefferson,

  594 F. Supp. 2d 655, 667 (E.D. Va. 2009); accord, United States v. Sledziejowski, 2018 WL

  175777, at *2-3 (N.D. Tex. April 12, 2018). The Magistrate Judge correctly stated this standard

  and ruled the witnesses were not material because: (1) the incarcerated witnesses could not negate

  an element of the conspiracy charges; and (2) the civilian witnesses would be largely character

  references and cumulative (Dkt. #338 at p. 6-7).

         First, the Magistrate Judge correctly ruled the incarcerated witnesses are not material

  because they could not exculpate Orley from the charged crime. Orley is charged in conspiracy,

  meaning it is not necessary for all co-conspirators to know each other. United States v. Posada-

  Rios, 158 F.3d 832, 858 (5th Cir. 1998). In United States v. Bello, the Fifth Circuit held that

  depositions were unwarranted because the defendant’s legitimate business during a trip could not

  exculpate him from separate illegal drug transactions. 532 F.2d 422,423 (5th Cir. 1976). As the

  Magistrate Judge correctly noted, the desired testimony is merely desirable and does not actually

                                                   5
    Case 4:18-cr-00144-ALM-CAN Document 375 Filed 01/25/21 Page 6 of 6 PageID #: 1578




      negate an element of the crime. Though the materiality of Karen Donado’s testimony is a closer

      call, the Court has already stated she is not unavailable because she is being extradited to the

      United States.

             Second, the Magistrate Judge correctly ruled the civilian witnesses in rural Tiquisio,

      Colombia, would: (1) only provide character evidence; and (2) would be cumulative. In United

      States v. Dillman, the Fifth Circuit refused to reverse a Rule 15 denial because the desired witness’s

      testimony would be cumulative of other witnesses, and the desired witness never actually attended

      key meetings where the defendant discussed the criminal activity. 15 F.3d 384, 389-91 (5th Cir.

      1994). Here, Orley names some witnesses who taught him in school as a child, worked with him

      as a miner, and knew him when he was seven years old (Dkt. #296 at p. 7). Neighbors who swear

      to Orley’s work ethic and well-mannered lifestyle may build up his character, but they do not count

      as material under the Rule 15 framework.

             Based on the evidence proffered, Orley did not meet the high bar in establishing both

.     witness materiality and clear error on behalf of the Magistrate Judge.

                                                CONCLUSION

             It is therefore ORDERED that Defendant’s Appeal to District Court of Magistrate Judge’s

      Order Denying the Taking of Depositions (Dkt. #349) is DENIED.

             SIGNED this 25th day of January, 2021.




                                             ___________________________________
                                             AMOS L. MAZZANT
                                             UNITED STATES DISTRICT JUDGE




                                                        6
